DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Response to Amendment
This Office Action is in response to the RCE filed on 02/08/2021.
Status of the Claims:
Claim(s) 1, 4-8, 11, 14-18 and 20has/have been amended.
Claim(s) 2-3, 12-13 has/have been canceled.
Claim(s) 21 has/have been newly added.
Claim(s) 1, 4-11 and 14-21 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

	Allowable Subject Matter
Claims 1, 4-11 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a system comprising: 
generate a first histogram for the first image by plotting a number of pixels for each of a plurality of tonal values included in the first image; 
generate a second histogram for the second image by plotting the number of pixels for each of the plurality of tonal values included in the second image; 
determine that the first image differs from the second image by at least a first amount by computing a correlation coefficient between the first histogram and the second histogram and determining that the correlation coefficient is lower than a difference threshold which indicates that the first image and the second image differ by at least the first amount; 
generate a third histogram for the third image by plotting the number of pixels for each of the plurality of tonal values included in the third image; 
determine that the second image differs from the third image by less than the first amount by computing a correlation coefficient between the second histogram and the third histogram and 
automatically capture at least a first region of the third image via a camera optical system in response to determining the second image and third image differ by less than the first amount.

Regarding claim(s) 9-10 and 21, claim(s) depend from independent claim 1 and is/are allowable for the same reasons stated above.

Regarding independent claim 7, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a system comprising: 
generate a first histogram for the first image by plotting a number of pixels for each of a plurality of tonal values included in the first image; 
generate a second histogram for the second image by plotting the number of pixels for each of the plurality of tonal values included in the second image; 
determine that the first image differs from the second image by at least a first amount by comparing the first histogram with the second histogram; 
generate a third histogram for the third image; 
determine that the second image and the third image differ by less than the first amount by comparing the second histogram with the third histogram; 
automatically discard the first histogram in response to determining that the second image and the third image differ by less than by at least the first amount; and 


Regarding claim(s) 4-6 and 8, claim(s) depend from independent claim 7 and is/are allowable for the same reasons stated above.

Regarding independent claim 11 and dependent claim(s) 19, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1 and 9 and is/are allowed for the same reasons used above.

Regarding independent claim 17 and dependent claim(s) 14-16, 18, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 7, 4-6 and 8 and is/are allowed for the same reasons used above.

Regarding independent claim 21, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a system for determining when an automatic image capture should occur, the system comprising: 
determine a scene change has occurred between the first image frame and the second image frame by: 
generate a first histogram for the first image frame by plotting a number of pixels for each of a plurality of tonal values included in the first image frame; 

determining that the first image frame  differs from the second image frame by at least a first amount by computing a correlation coefficient between the first histogram and the second histogram and determining that the correlation coefficient is lower than a difference threshold which indicates that the first image frame and the second image frame differ by at least the first amount and that the scene change has occurred; 
generating a third histogram for the third image by plotting the number of pixels for each of the plurality of tonal values included in the third image; 
determine a scene stabilization has occurred between the second image frame and the third image frame by computing a correlation coefficient between the second histogram and the third histogram and determining that the correlation coefficient is greater than or equal to a difference threshold which indicates that the second image and the third image differ by less than the first amount and that the scene stabilization has occurred; and 
initiate an auto-capture of a fourth image frame received after the third image frame based at least on the determinations that the scene change occurred and the scene stabilization occurred.

Regarding claim(s) 21, claim(s) depend from independent claim 20 and is/are allowable for the same reasons stated above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268.  The examiner can normally be reached on Mon-Fri 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698   


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698